Exhibit 10(d)

EXECUTION COPY

This SECOND AMENDING AGREEMENT, made as of and to take effect as of and from
December 20, 2016, to the CONSOLIDATED, RESTATED AND AMENDED PRODUCER AGREEMENT
EIGHTH MEMORANDUM OF AGREEMENT made as of and to take effect as of and from
January 1, 2014, as amended January 1, 2016,

BETWEEN:

CANPOTEX LIMITED

(hereinafter called “Canpotex”)

OF THE FIRST PART

– and –

AGRIUM INC.

OF THE SECOND PART

MOSAIC CANADA CROP NUTRITION, LP, by its general partner, 4379934 CANADA LTD.

OF THE THIRD PART

POTASH CORPORATION OF SASKATCHEWAN INC.

OF THE FOURTH PART

(each of the parties of the Second, Third and Fourth Parts being sometimes
individually referred to herein as the “Producer” and all of whom are sometimes
collectively referred to herein as the “Producers”)

(each of the parties of the First, Second, Third and Fourth Parts being
sometimes individually referred to herein as a “Party” and all of whom are
sometimes collectively referred to herein as the “Parties”)



--------------------------------------------------------------------------------

EXECUTION COPY

 

WHEREAS Canpotex and each of the Producers are parties to the Consolidated,
Restated and Amended Producer Agreement Eighth Memorandum of Agreement made as
of and to take effect as of and from January 1, 2014, as amended by the First
Amending Agreement thereto made as of and to take effect as of and from
January 1, 2016 (collectively, the “Producer Agreement”);

AND WHEREAS Article VI of the Producer Agreement sets forth the procedure to
determine Productive Capacity Changes resulting from a Major Expansion for the
purposes of the Producer Agreement;

AND WHEREAS Productive Capacity Changes resulting from a Major Expansion for the
purposes of the Producer Agreement are currently measured through a sustained
production run of 90 Operating Days, as more particularly described in the
Producer Agreement;

AND WHEREAS the Board of Directors approved at its meeting on December 20, 2016,
among other matters, the implementation of an independent engineering audit
methodology to measure Productive Capacity Changes resulting from a Major
Expansion for the purposes of the Producer Agreement;

AND WHEREAS, in furtherance of the foregoing and in order to reflect certain
additional changes to the Producer Agreement in regards to the provisions
pertaining to Major Expansions and notices, Canpotex and each of the Producers
desire to amend the Producer Agreement as set forth herein, such amendments to
take effect as of and from December 20, 2016.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter exchanged and contained and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each of the
Parties, the Parties hereby agree as follows:

 

1. DEFINITIONS

 

1.01 The meanings indicated for the words and phrases in the Producer Agreement
shall apply where used herein, including in the recitals of this Second Amending
Agreement to the Producer Agreement (the “Amending Agreement”), except where the
context otherwise requires or where same is expressly being amended hereby.



--------------------------------------------------------------------------------

EXECUTION COPY

 

2. AMENDMENTS

 

2.01 From and after December 20, 2016, the Producer Agreement is hereby amended
as follows:

 

  (a) The definition of “Agreement” contained in Section 1.01(d) of the Producer
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (d) “Agreement” means this Consolidated, Restated and Amended Producer
Agreement (including the premises and preamble, and any schedules hereto), as
amended, as such may be further amended, amended and restated, renewed,
superseded, replaced or substituted from time to time, but excludes any Product
Supply Agreement;

 

  (b) The definition of “Canpotex Auditors” contained in Section 1.01(h) of the
Producer Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (h) “Canpotex Auditors” means, at any time and from time to time:

 

  (i) the external auditors of Canpotex; or

 

  (ii) if agreed to by Canpotex and the Producers, such other independent
professional accounting firm that is acceptable to Canpotex and the Producers;

it being acknowledged and agreed to by the parties hereto that, at any time and
from time to time, different independent professional accounting firms may be
the Canpotex Auditors for different purposes of this Agreement;

 

  (c) The definition of “Major Expansion” contained in Section 1.01(s) of the
Producer Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (s) “Major Expansion” means any Dedicated Capital expansion undertaken by a
Producer of an existing Mine, occurring after the Effective Date, provided that
such expansion shall:

 

  (i) involve the expenditure of the Dedicated Capital;

 

  (ii) be of continuous duration and not be staged; and



--------------------------------------------------------------------------------

EXECUTION COPY

 

result in an Engineering Audit Post-Expansion Productive Capacity or a
Post-Expansion Audit Amount (as applicable) of such Mine of at least 200,000
Product Tonnes more than the greater of (a) the Individual Productive Capacity
of the existing Mine, and (b) the Pre-Expansion Audit Amount of the existing
Mine;

 

  (d) The definition of “Measured Level of Product” contained in Section 1.01(t)
of the Producer Agreement is hereby deleted in its entirety and replaced with
the following:

 

  (t) “Measured Level of Product” has the meaning assigned thereto in section
6.22 (section 6.08 of the Historical Article VI Provisions);

 

  (e) The definition of “Notice of Expansion” contained in Section 1.01(z) of
the Producer Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (z) “Notice of Expansion” means a notice provided for in section 6.02 hereof
(section 6.01 of the Historical Article VI Provisions) which shall be delivered
in accordance with section 18.01 hereof and which shall be delivered only after
a Major Expansion has become a matter of public record and in any event not more
than 90 days nor less than 30 days before the Date of Commencement of the Major
Expansion, which notice shall also state the date such Major Expansion shall
commence;

 

  (f) The definition of “Post-Expansion Audit Amount” contained in Section
1.01(gg) of the Producer Agreement is hereby deleted in its entirety and
replaced with the following:

 

  (gg) “Post-Expansion Audit Amount” in the context of a Major Expansion where
the Productive Capacity Change is being determined pursuant to the Production
Run Procedures means the productive capacity of the expanded Mine as verified by
the Canpotex Auditors and based on the Operating Results of such Mine for a
demonstration period of 90 Operating Days, chosen by the applicable Producer,
and based on 350 Operating Days per year;



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (g) The definition of “Productive Capacity Change” contained in Section
1.01(pp) of the Producer Agreement is hereby deleted in its entirety and
replaced with the following:

 

  (pp) “Productive Capacity Change” means:

 

  (a) in the case of a Major Expansion of an existing Mine:

 

  (i) where the Productive Capacity Change is being determined by way of an
Engineering Audit (as defined in Article VI):

 

  (x) the difference between:

 

  (A) the Engineering Audit Post-Expansion Productive Capacity (as defined in
Article VI) of such Mine and

 

  (B) (i) the Individual Productive Capacity of such Mine or (ii) the
Pre-Expansion Audit Amount of such Mine, whichever is greater; or

 

  (y) 120% of the difference between:

 

  (A) the Design Post-Expansion Productive Capacity (as defined in Article VI)
for such Mine and

 

  (B) (i) the Individual Productive Capacity for such Mine or (ii) the
Pre-Expansion Audit Amount of such Mine, whichever is greater;

whichever is less; and

 

  (ii) where the Productive Capacity Change is being determined pursuant to the
Production Run Procedures (as defined in Article VI), the difference between:

 

  (x) the Post-Expansion Audit Amount for such Mine and

 

  (y) (A) the Individual Productive Capacity of such Mine or (B) the
Pre-Expansion Audit Amount of such Mine, whichever is greater; and



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (b) in the case of a Disaster with respect to an existing Mine, the difference
between:

 

  (i) the Post-Plan Audit Amount of such Mine and

 

  (ii) (A) the Individual Productive Capacity of such Mine or (B) the
Pre-Disaster Audit Amount of such Mine, whichever is greater; and

 

  (c) in the case of a New Mine, the Individual Productive Capacity of the New
Mine, as stated in the Post-New Mine Construction Audit Amount for such New
Mine;

 

  (h) Article VI of the Producer Agreement is hereby deleted in its entirety and
replaced with the Article VI set forth in the attached Schedule “A”.

 

  (i) Article XVIII of the Producer Agreement is hereby deleted in its entirety
and replaced with the following:

XVIII. NOTICE

 

  18.01 Any notice, demand, request, declaration or communication required or
permitted to be made or given hereunder shall be given in writing and shall be
given by personal service upon an officer of the party hereto to whom it is
intended or shall be mailed by prepaid registered mail or sent by fax or e-mail
to the following addresses (which addresses may be changed or revised by each
party upon written notification to all other parties hereto in the manner set
forth herein):

 

  (a) To Canpotex Limited:

Canpotex Limited

111 2nd Avenue South

Suite 400

Saskatoon, SK S7K 1K6

CANADA

Attention: President and Chief Executive Officer

 

Fax No.:   (306) 653-5505 e-mail:   ken.seitz@canpotex.com



--------------------------------------------------------------------------------

EXECUTION COPY

 

with a copy to:

Canpotex Limited

111 2nd Avenue South

Suite 400

Saskatoon, SK S7K 1K6

CANADA

Attention: Senior Vice President, General Counsel and Secretary

 

Fax No.:   (306) 653-5505 e-mail:   ted.nieman@canpotex.com

 

  (b) To Agrium Inc.:

Agrium Inc.

13131 Lake Fraser Drive S.E.

Calgary, AB T2J 7E8

CANADA

Attention: President and Chief Executive Officer

 

Fax No.:   (403) 225-7600 e-mail:   chuck.magro@agrium.com

with a copy to:

Agrium Inc.

13131 Lake Fraser Drive S.E.

Calgary, AB T2J 7E8

CANADA

Attention: Senior Vice President and Chief Legal Officer

 

Fax No.:   (403) 225-7610 e-mail:   susan.jones@agrium.com



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (c) To Mosaic Canada Crop Nutrition, LP,

     by its general partner, 4379934 Canada Ltd.:

Mosaic Canada Crop Nutrition, LP

by its general partner, 4379934 Canada Ltd.

c/o PO Box 7500

Regina, SK S4P 4L8

CANADA

Attention: President and Chief Executive Officer, The Mosaic Company

 

Fax No.:   (763) 577-2989 e-mail:   joc.orourke@mosaicco.com

with a copy to:

The Mosaic Company

3033 Campus Drive

Suite E490

Plymouth, MN 55441

UNITED STATES

Attention: Vice President, Deputy General Counsel and Assistant Corporate
Secretary

 

Fax No.:   (763) 577-2982 e-mail:   phil.bauer@mosaicco.com

 

  (d) To Potash Corporation of Saskatchewan Inc.:

Potash Corporation of Saskatchewan Inc.

PCS Tower, Suite 500

122 – 1st Avenue South

Saskatoon, SK S7K 7G3

CANADA

Attention: President and Chief Executive Officer

 

Fax No.:   (306) 933-8888 e-mail:   jochen.tilk@potashcorp.com



--------------------------------------------------------------------------------

EXECUTION COPY

 

with a copy to:

Potash Corporation of Saskatchewan Inc.

PCS Tower, Suite 500

122 1st Avenue South

Saskatoon, SK S7K 7G3

CANADA

Attention: Senior Vice President, General Counsel and Corporate Secretary

 

Fax No.:   (306) 933-8877 e-mail:   japodwika@potashcorp.com

For these purposes, such notice, if mailed, shall be mailed by prepaid
registered mail addressed to the recipient at the address above set forth or at
such other address and/or to the attention of any such person or officer as any
of the parties hereto may from time to time or at any time advise by notice in
writing to the other parties hereto. The date of receipt of any notice shall be
deemed to be the 10th business day next following the date of such mailing,
provided that, if at the date of such mailing interruption in the operation of
the postal service in Canada or in the United States has or is likely to delay
the mailing and receipt of such notice, the same shall be served personally on
an officer or duly authorized representative of the recipient. Notice given in
the manner aforesaid shall be effective upon the actual date of receipt or the
deemed date of receipt, whichever is the sooner, or upon personal service, as
the case may be.

As an alternative to the above, any of the parties hereto may give notice by fax
or e-mail to the recipients at the fax number or e-mail address above set forth
in which case, if so sent, shall be deemed to have been received on the day next
following the date of actual transmission and shall thereby be sufficient notice
given hereunder provided that the person providing the notice has no reasonable
basis to believe that the intended recipient did not receive same.

 

3. CONSENT

 

3.01 All of the Parties have agreed to enter into these presents in order to
evidence their consent hereto and to be bound hereby and to give effect hereto.

 

4. FURTHER ASSURANCES

 

4.01 Each of the Parties hereby covenants and agrees to be bound by, observe,
perform and do all things and take all actions, steps, proceedings and execute
such further and other assurances, documents and agreements whether under
corporate seal or otherwise as are reasonably necessary or required to fully
implement and give effect to all of the terms and provisions of this Amending
Agreement.



--------------------------------------------------------------------------------

EXECUTION COPY

 

5. GOVERNING LAW

 

5.01 This Amending Agreement shall be construed and interpreted in accordance
with the laws of the Province of Saskatchewan and the federal laws of Canada
applicable therein.

 

6. CONFIRMATION

 

6.01 Except as hereinabove specifically amended, all other terms and provisions
of the Producer Agreement are hereby confirmed and ratified and shall remain in
full force and effect in accordance with its terms, and this Amending Agreement
and the Producer Agreement shall be read and construed as one and the same
instrument.

 

7. ENUREMENT

 

7.01 This Amending Agreement shall be binding upon and enure to the benefit of
the Parties, their successors and permitted assigns.

 

8. ASSIGNMENT

 

8.01 The Parties covenant and agree that this Amending Agreement may not be
assigned in whole or in part by any of the Parties, except in accordance with
the terms and provisions of the Producer Agreement applicable to such
assignments.

 

9. SEVERABILITY

 

9.01 It is hereby agreed that, in the event any clause, provision, paragraph,
subparagraph or section of this Amending Agreement is held invalid as contrary
to any statute or regulation or law in that regard by a court of competent
jurisdiction, the invalidity of such shall in no way effect the validity of any
other clause, provision, paragraph, subparagraph or section of this Amending
Agreement and each and every such clause, provision, paragraph, subparagraph or
section of this Amending Agreement shall be severable from each and every other.

 

10. EXECUTION

 

10.01 The Parties hereby covenant and agree that this Amending Agreement may be
executed in counterparts each of which shall be deemed to be an original but all
of which when taken together shall constitute one and the same instrument. This
Amending Agreement, including an executed counterpart of this Amending
Agreement, may be delivered by facsimile, email or functionally equivalent
electronic transmission.

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have executed this Amending Agreement effective
as of December 20, 2016.

 

CANPOTEX LIMITED Per:  

/s/ K.A. Seitz

Per:  

/s/ T.J. Nieman

AGRIUM INC. Per:  

/s/ C.V. Magro

Per:  

/s/ H. Deans

MOSAIC CANADA CROP NUTRITION,

LP, by its general partner, 4379934 CANADA

LTD.

Per:  

/s/ J.C. O’Rourke

Per:  

/s/ R.N. McLellan

POTASH CORPORATION OF SASKATCHEWAN INC. Per:  

/s/ J. Tilk

Per:  

/s/ S. Dowdle



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE “A”

ARTICLE VI OF THE PRODUCER AGREEMENT

 

VI. MAJOR EXPANSIONS

PART I – GENERAL

 

6.01 In this Article VI:

 

  (a) “Audit Protocol” means the audit protocol describing the procedures and
issues required to be addressed by the Engineering Audit Firm in conducting the
Engineering Audit, as developed and agreed upon by the Producers in accordance
with Section 6.11, as same may be amended from time to time;

 

  (b) “Consultation Completion Deadline” has the meaning assigned thereto in
Section 6.17;

 

  (c) “Design Documentation” means plans, specifications, blueprints, designs
and other materials prepared by the Design Engineers and used by them, the
applicable Producer, the EPCM Contractor and other contractors to accomplish and
monitor the Major Expansion, such documents to be in an appropriate level of
detail prepared at FEL-3 or such other level as the Engineering Audit Firm
determines (in the exercise of its professional judgment) is sufficiently
rigorous to support its engineering review and analysis as required under the
Audit Protocol;

 

  (d) “Design Engineers” means the principal engineering firm(s) engaged to
complete the design engineering for the applicable Major Expansion;

 

  (e) “Design Post-Expansion Productive Capacity” means the total productive
capacity of the applicable Mine following completion of the Major Expansion, as
set forth in the Design Documentation, adjusted by the Engineering Audit Firm to
reflect 350 Operating Days per year;

 

  (f) “Electing Producer” has the meaning assigned thereto in Section 6.15(i);

 

  (g) “Eligible Engineering Firm” has the meaning assigned thereto in Section
6.13(b);

 

  (h) “Engineering Audit” means an independent engineering audit in regards to a
Major Expansion that is conducted by an Engineering Audit Firm in accordance
with the provisions of Article VI of this Agreement;

 

  (i) “Engineering Audit Completion Date” has the meaning assigned thereto in
Section 6.16;



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (j) “Engineering Audit Completion Notice” has the meaning assigned thereto in
Section 6.16;

 

  (k) “Engineering Audit Firm” means the engineering firm selected from the List
of Potential Engineering Audit Firms to carry out the Engineering Audit, all in
accordance with the provisions of Article VI of this Agreement;

 

  (l) “Engineering Audit Post-Expansion Consent” has the meaning assigned
thereto in Section 6.16;

 

  (m) “Engineering Audit Post-Expansion Productive Capacity” means the total
productive capacity of the applicable Mine based on 350 Operating Days per year
as determined by the Engineering Audit Firm pursuant to the Engineering Audit,
as set forth in the Engineering Audit Report and the Summary Engineering Audit
Report;

 

  (n) “Engineering Audit Report” means the final report in regards to an
Engineering Audit that is prepared and signed by the Engineering Audit Firm and
which contains:

 

  (i) a confirmation of the Engineering Audit Firm that, in the exercise of its
professional judgment, the Major Expansion has been completed in all material
respects;

 

  (ii) a confirmation of the Engineering Audit Firm that the Major Expansion
being undertaken by the Expanding Producer constitutes a Major Expansion;

 

  (iii) the results of the Engineering Audit, including, without limitation, the
Engineering Audit Post-Expansion Productive Capacity;

 

  (iv) the Design Post-Expansion Productive Capacity; and

 

  (v) a confirmation of the Engineering Audit Firm that the Engineering Audit
was conducted, and the Engineering Audit Report was prepared, in accordance
with:

 

  (A) the terms and provisions of its formal engagement by Canpotex and the
Audit Protocol; and

 

  (B) standards, practices, methods, techniques and procedures, and the degree
of skill and diligence, that would reasonably be expected to be recognized and
practiced by an industry leading skilled and experienced engineer providing work
and services similar to the Engineering Audit;

 

  (o) “EPCM Contractor” means the principal contractor engaged by a Producer to
complete the engineering, procurement and construction or construction
management of a particular Major Expansion;



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (p) “Exempt Producer” has the meaning assigned thereto in Section 6.10;

 

  (q) “Expanding Producer” means a Producer having an Engineering Audit
conducted in regards to a Major Expansion;

 

  (r) “FEL-3” means the final phase of front end engineering and design for a
Major Expansion as prepared by a Design Engineer, the results of which:
(1) advance the design basis memorandum to “approved for design” status for
inclusion in the applicable engineering design specification; (2) facilitate
planning of detailed engineering, procurement, and construction work for
execution of the proposed expansion; and (3) result in an AACE Class 3 forced
detailed cost estimate;

 

  (s) “Historical Article VI Provisions” means the provisions of Article VI of
this Agreement and related definitions of this Agreement as they existed
immediately prior to the implementation of the Second Amending Agreement;

 

  (t) “List of Potential Engineering Firms” means the list of engineering firms
determined by the Producers to be experienced and qualified in the engineering
of potash mines and that could potentially serve as an Engineering Audit Firm,
as developed and agreed upon by the Producers (or their designees as provided in
Section 6.06) in accordance with Section 6.12, as same may be amended from time
to time;

 

  (u) “Production Run Completion Notice” has the meaning assigned thereto in
Section 6.21;

 

  (v) “Production Run Election Deadline” has the meaning assigned thereto in
Section 6.15(i);

 

  (w) “Production Run Post-Expansion Consent” has the meaning assigned thereto
in Section 6.21;

 

  (x) “Production Run Procedures” means the provisions set forth in Part V of
this Article VI;

 

  (y) “Second Amending Agreement” means the Second Amending Agreement to this
Agreement between Canpotex and the Producers, which is made as of and to take
effect as of and from December 20, 2016; and

 

  (z) “Summary Engineering Audit Report” means the summary of the Engineering
Audit Report that is prepared and signed by the Engineering Audit Firm and which
contains at minimum:

 

  (i) a confirmation of the Engineering Audit Firm that, in the exercise of its
professional judgment, the Major Expansion has been completed in all material
respects;

 

  (ii) a confirmation of the Engineering Audit Firm that the Major Expansion
being undertaken by the Expanding Producer constitutes a Major Expansion;



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (iii) the Engineering Audit Post-Expansion Productive Capacity;

 

  (iv) the Design Post-Expansion Productive Capacity; and

 

  (v) a confirmation of the Engineering Audit Firm that the Engineering Audit
was conducted, and the Engineering Audit Report was prepared, in accordance
with:

 

  (A) the terms and provisions of its formal engagement by Canpotex and the
Audit Protocol; and

 

  (B) standards, practices, methods, techniques and procedures, and the degree
of skill and diligence, that would reasonably be expected to be recognized and
practiced by an industry leading skilled and experienced engineer providing work
and services similar to the Engineering Audit.

 

6.02 Any Producer intending to undertake a Major Expansion shall give a Notice
of Expansion to Canpotex and contemporaneously to the other Producers to that
effect, with such notice to be given in strict compliance with the timing
provisions of Section 1.01(z) and not to provide any further information than
the fact that such Major Expansion is to commence, that such Producer believes
it complies with the definitional requirements of Section 1.01(s), and that such
Notice is being given solely for purposes of invoking the provisions of this
Article VI.

 

6.03 Notwithstanding any provision of this or any predecessor Producer
Agreements to the contrary, the provisions set forth in this Article VI and the
definitions of “Agreement”, “Canpotex Auditors”, “Major Expansion”, “Measured
Level of Product”, “Notice of Expansion”, “Post-Expansion Audit Amount” and
“Productive Capacity Change” contained in the Second Amending Agreement shall be
effective with respect to any Major Expansion for which a Notice of Expansion
has been given and for which a Post-Expansion Audit Amount has not been
determined on or before December 20, 2016 and shall replace and supersede the
Historical Article VI Provisions, except as provided in Section 6.10; provided,
however, that for all Major Expansions for which a Notice of Expansion was given
prior to January 1, 2014 and for which a Post-Expansion Audit Amount was not
determined before January 1, 2014, Dedicated Capital shall be not less than
US$25,000,000. In addition, it is acknowledged and agreed that the Notice of
Expansion given by Mosaic Potash Esterhazy Limited Partnership prior to
January 1, 2014 in respect of its K3 mine project relates to a proposed Major
Expansion of the Mosaic Esterhazy (K1 and K2) Mine.

 

6.04

If the Engineering Audit Post-Expansion Productive Capacity (in the case of an
Engineering Audit) or the Post-Expansion Audit Amount (in the case of the
Production Run Procedures) is greater than the Individual Productive Capacity of
the Mine, but such expansion does not qualify as a Major Expansion, the
Individual Productive Capacity of the Mine shall still be increased so that it
equals the Engineering Audit Post-Expansion Productive Capacity (in the case of
an Engineering Audit) -- provided, however, that the amount of such increase
shall in no event exceed the Productive Capacity Change as set forth in
Section 1.01 (pp)(a)(i)(y) -- or the Post-Expansion Audit Amount



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (in the case of the Production Run Procedures) for the applicable Mine, as
applicable, with such increase being effective at the time indicated in
Section 6.16 or Section 6.21, as applicable.

 

6.05 If any Mine is permanently closed at the end of its production life, such
Mine shall be deleted from the listing of Individual Productive Capacities and
the Board of Directors shall by unanimous vote determine an appropriate
adjustment to the Aggregate Productive Capacity of the Producer owning such
Mine.

 

6.06 From time to time and for the purpose of carrying into effect the
provisions of this Article VI, the Board of Directors may establish such
committees and working groups, having such powers and authorities as may be
approved by the Board of Directors, consisting of representatives of the
Producers and Canpotex as the Board of Directors considers necessary or
appropriate, including, without limitation, in regards to those matters
contemplated by Section 6.07, Section 6.11, Section 6.12, Section 6.13,
Section 6.15, Section 6.16 as it relates to the form of Engineering Audit
Post-Expansion Consent, Section 6.17, Section 6.19, and Section 6.21 as it
relates to the form of Production Run Post-Expansion Consent.

PART II – DETERMINING THE PRE-EXPANSION AUDIT AMOUNT

 

6.07

(a)

Following the delivery of a Notice of Expansion, the Producer undertaking such
Major Expansion shall, as soon as reasonably practicable thereafter, supply the
necessary Operating Results to the Canpotex Auditors to enable the Canpotex
Auditors to verify the Pre-Expansion Audit Amount.

 

  (b) The verification of any Pre-Expansion Audit Amount by the Canpotex
Auditors shall be deemed to have occurred upon delivery to Canpotex of an
independent auditor’s report of the Canpotex Auditors, in such form as agreed to
by Canpotex and the Canpotex Auditors, in regards to the Pre-Expansion Audit
Amount. Nothing in this Section 6.07(b) shall limit Canpotex and the Producers
from agreeing on the manner in which the verification of the Pre-Expansion Audit
Amount by the Canpotex Auditors is carried out, completed or depicted
(including, without limitation, the form and content of the deliverable provided
by the Canpotex Auditors), which may vary from what is contemplated in this
section.

 

6.08 The Pre-Expansion Audit Amount verification by the Canpotex Auditors shall
be delivered to Canpotex as soon as reasonably practicable after completion of
same, and Canpotex will, in turn, forward same to the other parties to this
Agreement.

PART III – ENGINEERING AUDIT REQUIREMENT

 

6.09 For the purposes of each Major Expansion for which a Notice of Expansion
has been given and for which the Productive Capacity Change with respect thereto
has not previously been determined, the applicable Producer shall be required to
complete an Engineering Audit conducted in accordance with the provisions of
this Agreement.



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.10 Notwithstanding Section 6.09, any Producer that commenced a production run
at a Mine prior to December 20, 2016 in accordance with the Historical Article
VI Provisions for purposes of demonstrating a Post-Expansion Audit Amount for a
Major Expansion (an “Exempt Producer”) may elect not to be subject to
Section 6.09 in respect of such Major Expansion, in which case:

 

  (a) the Production Run Procedures; and

 

  (b) the Historical Article VI Provisions to the extent so required;

shall apply.

PART IV – ENGINEERING AUDIT PROCEDURES AND RELATED MATTERS

 

6.11 For purposes of ensuring consistency of all Engineering Audits to be
undertaken pursuant to this Article VI, the Producers (or their designees as
provided in Section 6.06) shall develop and agree upon an Audit Protocol, which
shall be approved by unanimous resolution of the Board of Directors and may be
amended from time to time under such procedures as the Board of Directors may by
unanimous resolution determine.

 

6.12 The Producers (or their designees as provided in Section 6.06) shall
develop and agree upon a List of Potential Engineering Firms, which may be
amended from time to time under such procedures as the Board of Directors may by
unanimous resolution determine.

 

6.13

(a)

The Engineering Audit Firm shall be selected in accordance with this
Section 6.13 as soon as reasonably practicable following a request for an
Engineering Audit from the Producer to which the Major Expansion relates in
order to allow such Engineering Audit to be conducted expeditiously in
accordance with the Audit Protocol and shall in the first instance be selected
from the List of Potential Engineering Firms; provided, however, that the
Engineering Audit Firm shall not be:

 

  (i) the Design Engineers;

 

  (ii) the EPCM Contractor; or

 

  (iii) any other engineering firm that could reasonably be considered, after
having made reasonable inquiry, as having a potential conflict of interest,
including lacking sufficient independence to carry out the Engineering Audit in
an unbiased manner based on the engineering firm’s professional judgment
(provided, however, that no such conflict of interest shall be deemed to exist
solely because such firm was involved in the Major Expansion in a lesser
capacity than the Design Engineers or EPCM Contractor).



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (b) The Expanding Producer shall identify to Canpotex and the other Producers
those engineering firms from the List of Potential Engineering Firms that, in
its determination, are eligible to be considered after excluding those which may
be disqualified by the provisions of Section 6.13(a) (the “Eligible Engineering
Firms”, and each of them, an “Eligible Engineering Firm”); provided, however,
that if there is no Eligible Engineering Firm on the List of Potential
Engineering Firms the Producers (or their designees as provided in Section 6.06)
shall proceed to revise the List of Potential Engineering Firms in order for
there to be at least one Eligible Engineering Firm on the List of Potential
Engineering Firms.

 

  (c) Upon the Expanding Producer’s provision of the identification of the
Eligible Engineering Firms to Canpotex and the other Producers as contemplated
in Section 6.13(b), Canpotex shall, in consultation with the other parties to
this Agreement (or their designees as provided in Section 6.06) and after giving
due consideration to any concerns as may be raised by the other parties to this
Agreement (or their designees as provided in Section 6.06), proceed to prepare
and submit to one or more of the Eligible Engineering Firms a request for
proposal(s) to undertake the Engineering Audit, in such form as Canpotex and the
Producers (or their designees as provided in Section 6.06) shall determine, each
acting reasonably.

 

  (d) Following receipt of a proposal or proposals from one or more Eligible
Engineering Firms in response to the request for proposal(s) contemplated by
Section 6.13(c), Canpotex shall, in consultation with the Expanding Producer
and, if considered necessary or appropriate by Canpotex in its discretion, the
other parties to this Agreement (or their designees as provided in
Section 6.06), select and engage an Eligible Engineering Firm to carry out the
Engineering Audit and serve as the Engineering Audit Firm, executing such forms
of agreement as Canpotex and the Expanding Producer agree are appropriate,
including (to the extent not previously entered into with the Engineering Audit
Firm) confidentiality and non-disclosure agreements to protect and maintain as
confidential to Canpotex and the Expanding Producer all data and information
confidential or proprietary to Canpotex and such Producer, respectively.

 

6.14 The costs of the Engineering Audit Firm to carry out the Engineering Audit
shall be paid by Canpotex and, upon receipt by the Producer of documentation
evidencing payment by Canpotex, reimbursed to Canpotex by the Expanding
Producer, and all other costs associated with the Engineering Audit shall be
borne by such Producer directly.

 

6.15 The Engineering Audit shall be conducted in accordance with the following
procedures:

 

  (a) the Engineering Audit Firm shall review the Audit Protocol and advise
Canpotex and the Expanding Producer if there are any material amendments to the
Audit Protocol that it recommends or requires in connection with the Engineering
Audit, in which case the Producer shall, subject to any need to maintain as
confidential any proprietary information of the Producer, communicate same to
the other Producers for determination as to whether amendment to the Audit
Protocol is necessary or appropriate;



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (b) to the extent the Producers (or their designees as provided in
Section 6.06) determine that revisions to the Audit Protocol are necessary or
appropriate (each acting reasonably), they shall proceed in accordance with
Section 6.11 to amend the Audit Protocol in consultation with the Engineering
Audit Firm and with the assistance of Canpotex;

 

  (c) (i) the Expanding Producer shall provide to the Engineering Audit Firm
(x) the necessary Dedicated Capital Documentation and the Design Documentation,
and more generally any documentation and information in the Expanding Producer’s
possession relating to the Major Expansion that the Engineering Audit Firm
requires to complete the Engineering Audit; (y) full access to the applicable
Mine/the site of the Major Expansion to complete the Engineering Audit; and
(z) any other information and persons related to the Major Expansion to the
extent necessary to allow the Engineering Audit Firm to complete the Engineering
Audit in accordance with the Audit Protocol and the terms of its formal
engagement by Canpotex;

(ii) Canpotex shall provide to the Engineering Audit Firm (x) the Audit
Protocol; (y) the Individual Productive Capacity of the Mine subject to the
Major Expansion; and (z) the Pre-Expansion Audit Amount;

 

  (d) the Engineering Audit shall be conducted pursuant to the Audit Protocol;

 

  (e) subject to compliance with its confidentiality obligations to each of
Canpotex and the Expanding Producer, the Engineering Audit Firm shall be
entitled to confer with the Design Engineers, the EPCM Contractor and such other
persons as the Engineering Audit Firm determines necessary or appropriate to
complete the Engineering Audit;

 

  (f) (i) prior to finalizing its Engineering Audit Report, the Engineering
Audit Firm shall deliver to the Expanding Producer a draft of its Engineering
Audit Report and the Expanding Producer (and, if elected by the Expanding
Producer, the applicable Design Engineers and EPCM Contractor) shall have an
opportunity to review and comment on same with the Engineering Audit Firm;
provided, however, that the conclusions reached by the Engineering Audit Firm
shall at all times be required to reflect the unbiased, independent assessment
of the Engineering Audit Firm based on its best professional judgment; and

(ii) prior to finalizing its Summary Engineering Audit Report, the Engineering
Audit Firm shall deliver to Canpotex a draft of the Summary Engineering Audit
Report to allow Canpotex to review and comment in regards to the proposed form
of the Summary Engineering Audit Report with the Engineering Audit Firm;
provided, however, that the conclusions reached by the Engineering Audit Firm
shall at all times reflect the unbiased, independent assessment of the
Engineering Audit Firm based on its best professional judgment;



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (g) following finalization of the Engineering Audit Report and the Summary
Engineering Audit Report after review and comment on the draft Engineering Audit
Report and the draft Summary Engineering Audit Report, respectively, as
contemplated by Section 6.15(f), the Engineering Audit Firm shall deliver:

 

  (i) to the Expanding Producer, the Engineering Audit Report, which shall be
owned by the Expanding Producer; and

 

  (ii) to Canpotex, the Summary Engineering Audit Report, which shall be owned
by Canpotex, and Canpotex will, in turn, forward the Summary Engineering Audit
Report to all of the Producers;

 

  (h) by no later than the 5th business day from receipt by Canpotex and the
Producers of the Summary Engineering Audit Report as set forth in Section
6.15(g) (or such longer period as Canpotex may determine, up to a maximum of
five (5) additional business days, where Canpotex determines, acting reasonably,
that there are circumstances warranting such an extension), Canpotex and the
Producers (other than the Expanding Producer), or any of them, may make an
election to have Canpotex, the Expanding Producer and the other Producers confer
with the Engineering Audit Firm to confirm to the reasonable satisfaction of
Canpotex, the Expanding Producer and all other Producers (x) that the terms and
provisions of the Engineering Audit Firm’s formal engagement by Canpotex and the
Audit Protocol were followed in conducting the Engineering Audit and (y) that
any procedural issues as may have arisen in the course of the Engineering Audit
were reasonably addressed, which consultation shall be confined solely to those
questions and shall take place no later than 10 business days from the date any
conference is requested pursuant to this Section 6.15(h);

 

  (i) by no later than the 10th business day from (x) the date on which the
Expanding Producer has received the Engineering Audit Report or (y) the date of
the consultation contemplated by Section 6.15(h) (if applicable), whichever is
later (the “Production Run Election Deadline”), the Expanding Producer shall
either (a) confirm to Canpotex that it accepts the results of the Engineering
Audit Report or (b) advise Canpotex that it is electing to apply the Production
Run Procedures (an “Electing Producer”). The cost of the accounting audit
required to determine the Post-Expansion Audit Amount in regards to the
application of the Production Run Procedures, including those of the Canpotex
Auditor, shall be the responsibility of the Expanding Producer. If the Expanding
Producer fails to either make such confirmation or election by the Production
Run Election Deadline as contemplated in this Section 6.15(i), the Producer
shall be deemed to have confirmed that it accepts the results of the Engineering
Audit Report.

 

6.16

On the next business day following the Production Run Election Deadline
(provided the Producer is not an Electing Producer), or on the next business day
following the date on which the Expanding Producer confirms to Canpotex that it
accepts the results of the Engineering Audit Report in accordance with the
provisions of Section 6.15(i), whichever is earlier (the “Engineering Audit
Completion Date”), Canpotex shall proceed to determine, based on the
Pre-Expansion Audit Amount, the existing Individual Productive Capacity of the
applicable Mine, the Engineering Audit Post-Expansion Productive Capacity (as
contained in the Summary Engineering Audit Report) and the Design Post-Expansion
Productive Capacity (as contained in the Summary Engineering Audit Report) (in
each case, with respect



--------------------------------------------------------------------------------

EXECUTION COPY

 

  to the Major Expansion), whether the Major Expansion has resulted in a
Productive Capacity Change. If Canpotex so determines that there has been a
Productive Capacity Change, Canpotex shall, within five (5) business days of the
Engineering Audit Completion Date, notify the Producers in writing of the
proposed revised Aggregate Productive Capacity and Individual Productive
Capacity of the applicable Producer and Mine, respectively, (an “Engineering
Audit Completion Notice”) whereby:

 

  (a) the Aggregate Productive Capacity of the applicable Producer shall be
proposed to be increased by the amount of the Productive Capacity Change; and

 

  (b) the Individual Productive Capacity of the applicable Mine shall be
proposed to be increased so that it equals the Engineering Audit Post-Expansion
Productive Capacity, or 120% of the Design Post-Expansion Productive Capacity,
whichever is less.

If, for the sole purpose of determining the Producer’s Basic Entitlement:

 

  (a) Canpotex has determined that there has been a Productive Capacity Change
as a result of a Major Expansion in accordance with the foregoing provisions of
this Section 6.16; and

 

            (b)

(i)

the Summary Engineering Audit Report; and

 

  (ii) the proposed revised Aggregate Productive Capacity and Individual
Productive Capacity of the applicable Producer and Mine, respectively, contained
in the Engineering Audit Completion Notice;

has been accepted in writing by all of the Producers (the “Engineering Audit
Post-Expansion Consent”), which acceptance shall not be unreasonably withheld,

such proposed revised Aggregate Productive Capacity of the applicable Producer
shall become that Producer’s Aggregate Productive Capacity and such proposed
revised Individual Productive Capacity of the applicable Mine shall become the
Individual Productive Capacity for that Mine. Such increases shall be effective
from and after:

 

  (a) January 1 in the immediately following Fiscal Year, provided the
Engineering Audit Completion Date occurs on or before December 31 in any year;
or

 

  (b) July 1 in any Fiscal Year, provided the Engineering Audit Completion Date
occurs on or before June 30 in such Fiscal Year.

Canpotex and the Producers agree that the Engineering Audit Post-Expansion
Consent shall be in such form as is agreed to by Canpotex and the Producers from
time to time, each acting reasonably.



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.17 Notwithstanding Section 6.16, in the event a consultation process conducted
in accordance with Section 6.15(h) identifies issues which cannot be resolved
within ten (10) business days from the date the consultation takes place (the
“Consultation Completion Deadline”), the parties hereto shall confer to
determine whether the results of the Engineering Audit should be provisionally
accepted pending ultimate resolution, or held in abeyance pending such
resolution, considering the materiality of the issue, the magnitude of the
adjustment and the anticipated time required to resolve the issues. If the
parties hereto cannot reach resolution of these matters, the Expanding Producer,
regardless of whether the Expanding Producer previously confirmed (or was deemed
to confirm) to Canpotex that it accepted the results of the Engineering Audit
Report, may elect to apply the Production Run Procedures (in which case, the
Expanding Producer shall be considered an Electing Producer) or, if no such
election is made, all questions shall immediately proceed to binding arbitration
and resolved no later than one (1) month from the Consultation Completion
Deadline with retroactive effect to the date that would otherwise apply pursuant
to Section 6.16 (being January 1 or July 1, as applicable). If the Expanding
Producer is not satisfied with the results of such arbitration, the Expanding
Producer, regardless of whether the Expanding Producer previously confirmed (or
was deemed to confirm) to Canpotex that it accepted the results of the
Engineering Audit Report, may elect to apply the Production Run Procedures (in
which case, the Expanding Producer shall be considered an Electing Producer).

PART V – PRODUCTION RUN PROCEDURES

 

6.18 This Part V shall apply to a Major Expansion for which there is (i) an
Electing Producer or (ii) an Exempt Producer that has elected not to be subject
to Section 6.09 pursuant to Section 6.10. Where this Part V applies, the results
of any Engineering Audit applicable to the Major Expansion shall not be used to
determine, as a result of such Major Expansion, the Productive Capacity Change,
the Producer’s Aggregate Productive Capacity or the Individual Productive
Capacity of the applicable Mine, but rather, such matters shall be determined in
accordance with this Part V.

 

6.19

(a)

Where this Part V applies, the Producer undertaking the Major Expansion shall,
as soon as reasonably practicable, supply to the Canpotex Auditors:

 

  (i) the necessary Operating Results; and

 

  (ii) the necessary Dedicated Capital Documentation;

to enable the Canpotex Auditors to verify the Post-Expansion Audit Amount.

 

  (b)

The verification of any Post-Expansion Audit Amount by the Canpotex Auditors
shall be deemed to have occurred upon delivery to Canpotex of an independent
auditor’s report of the Canpotex Auditors, in such form as agreed to by Canpotex
and the Canpotex Auditors, in regards to the Post-Expansion Audit Amount.
Nothing in this Section 6.19(b) shall limit Canpotex and the Producers from
agreeing on the manner in which the verification of the Post-Expansion Audit
Amount by the Canpotex Auditors



--------------------------------------------------------------------------------

EXECUTION COPY

 

  is carried out, completed or depicted (including, without limitation, the form
and content of the deliverable provided by the Canpotex Auditors), which may
vary from what is contemplated in this section.

 

6.20 The Post-Expansion Audit Amount verification by the Canpotex Auditors shall
be delivered to Canpotex as soon as reasonably practicable after completion of
same, and Canpotex will, in turn, forward same to the other parties to this
Agreement in connection with the Production Run Completion Notice set forth in
Section 6.21. Following verification by the Canpotex Auditors of the
Post-Expansion Audit Amount and Canpotex’s receipt of the Production Run
Post-Expansion Consent, the applicable Mine expansion in question shall be
deemed, for the purposes of this Agreement, to (a) constitute a Major Expansion
and (b) have been fully completed by the date of the Post-Expansion Audit Amount
verification received from the Canpotex Auditors.

 

6.21 Following verification by the Canpotex Auditors of the Post-Expansion Audit
Amount in respect of a Major Expansion, Canpotex shall proceed to determine,
based on the Pre-Expansion Audit Amount, the Post-Expansion Audit Amount and the
existing Individual Productive Capacity of the applicable Mine (in each case,
with respect to the Major Expansion), whether the Major Expansion has resulted
in a Productive Capacity Change. If Canpotex so determines that there has been a
Productive Capacity Change, Canpotex shall, within five (5) business days of
receiving verification of the Post-Expansion Audit Amount from the Canpotex
Auditors, notify the Producers in writing of the proposed revised Aggregate
Productive Capacity and Individual Productive Capacity of the applicable
Producer and Mine, respectively, (a “Production Run Completion Notice”) whereby:

 

  (a) the Aggregate Productive Capacity of the applicable Producer shall be
proposed to be increased by the amount of the Productive Capacity Change; and

 

  (b) the Individual Productive Capacity of the applicable Mine shall be
proposed to be increased so that it equals the Post-Expansion Audit Amount for
that Mine.

If, for the sole purpose of determining the Producer’s Basic Entitlement:

 

  (a) Canpotex has determined that there has been a Productive Capacity Change
in accordance with the foregoing provisions of this Section 6.21; and

 

            (b)

(i)

the verification by the Canpotex Auditors of the Post- Expansion Audit Amount;
and

 

  (ii) the proposed revised Aggregate Productive Capacity and Individual
Productive Capacity of the applicable Producer and Mine, respectively, contained
in the Production Run Completion Notice;

has been accepted in writing by all of the Producers (the “Production Run
Post-Expansion Consent”), which acceptance shall not be unreasonably withheld,



--------------------------------------------------------------------------------

EXECUTION COPY

 

such proposed revised Aggregate Productive Capacity of the applicable Producer
shall become that Producer’s Aggregate Productive Capacity and such proposed
revised Individual Productive Capacity of the applicable Mine shall become the
Individual Productive Capacity for that Mine. Such increases shall be effective
from and after:

 

  (a) January 1 in the immediately following Fiscal Year, provided such Major
Expansion has been fully completed and verified by the Canpotex Auditors on or
before December 31 in any year; or

 

  (b) July 1 in any Fiscal Year, provided such Major Expansion has been fully
completed and verified by the Canpotex Auditors on or before June 30 in such
Fiscal Year.

Canpotex and the Producers agree that the Production Run Post-Expansion Consent
shall be in such form as is agreed to by Canpotex and the Producers from time to
time, each acting reasonably.

 

6.22 If the Major Expansion relates to a Solution Mine, then the level of
accumulated crystal Potash product (the “Measured Level of Product”) in all
crystallization ponds of the Solution Mine shall be measured both within five
Operating Days before and within five Operating Days after the demonstration
period of 90 Operating Days used for purposes of calculating the applicable
Post-Expansion Audit Amount. If the aggregate Measured Level of Product in the
ponds is less following the demonstration period than it was prior to the
demonstration period, then the Post-Expansion Audit Amount shall be reduced by
an amount of Product Tonnes calculated pursuant to the following formula:

R= A(B)

Where:

R equals the number of Product Tonnes by which the Post-Expansion Audit Amount
shall be reduced;

A equals the difference in the Measured Levels of Product, expressed in metric
tonnes of crystal product; and

B equals a conversion factor of 85%.

[Remainder of Page Intentionally Left Blank.]